Title: To George Washington from Lieutenant Colonel William De Hart, 30 May 1779
From: De Hart, William
To: Washington, George



Sr
Newark [N.J.] May 30. 1779

by a Verry Intelligent Person from Bergen, this day I have the following Intelligence—that the Enemy have, March’d All their force yesterday Morn Out Beyond Kings Bridge, which they had Cut Down & Plac’d the Militia to Guard it, that All the Troops, were Call’d from Long Island, & but A few Left at Staten Island, Only Buskirks Regt of New Levies, left at Powles Hook & Hobuck. A large Number of flat Bottom’d Boats Gone up the North River, All the Horses Press’d from Bergen, some Taken from Long & Staten Island A body of 700 Horse Gone with them. their force Said About 4000. I Am Sr your Most Hum. Servt
Wm D: Hart
